Citation Nr: 0936246	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that in January 2004, the Board denied 
service connection for PTSD.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2004, the Court vacated the Board's January 2004 
decision and remanded the matter for readjudication 
consistent with a Joint Motion for Remand (Joint Motion).  In 
March 2008, the Board again denied service connection for 
PTSD.  The Veteran appealed to the Court.  In June 2009, the 
Court vacated the Board's March 2008 decision and remanded 
the matter for readjudication consistent with another Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2009 Joint Motion instructs the Board to conduct 
additional development to verify the Veteran's alleged 
stressor.  In his February 2002 PTSD questionnaire, the 
Veteran identified a stressor of having seen a man shortly 
after he suffered a self-inflicted gunshot wound to the head.  
The Veteran indicated this event took place at Battalion 
Headquarters in Da Nang in 1969.  He stated that he saw a man 
covered in blood propped up against a cot and realized he was 
the man that the Veteran had been drinking with earlier in 
the evening.  The Veteran also stated there was a medic 
sobbing next to the man.  Although the Veteran did not 
provide the name of the individual, VA and the Veteran agreed 
in the Joint Motion that information about a suicide or 
attempted suicide would potentially be contained in the 
records for Battalion Headquarters.  Therefore, the Board 
finds that this case must be remanded to the RO for further 
development consistent with the Joint Motion. 

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake any 
appropriate development to provide 
available information that might 
corroborate the Veteran's claimed 
stressors, particularly the suicide or 
attempted suicide of a fellow soldier.  
Prepare a request asking the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), as well as any other appropriate 
depository that may have this information 
(to include records from the Veteran's 
Battalion Headquarters), to provide any 
available information which might 
corroborate the Veteran's claimed 
stressors, particularly the suicide or 
attempted suicide of a fellow soldier at 
Battalion Headquarters in Da Nang in 1969.  
The RO should provide JSSRC or the 
appropriate depository with a detailed 
description of the Veteran's claimed 
stressors, and a copy of the Veteran's 
February 2, 2002 written stressor 
statement detailing the suicide or 
attempted suicide of a fellow soldier.  
The RO should provide JSSRC or the 
appropriate depository with copies of the 
Veteran's personnel records showing 
service dates, duties, and units of 
assignment.

2.  If no further records regarding the 
Veteran's claimed stressors, particularly 
the suicide or attempted suicide of a 
fellow soldier, can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, including the 
decision whether further efforts to locate 
them would be considered futile.  

3.  When the above actions have been 
accomplished, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


